 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   B.F. and A.A., minors, by and through their
     guardian Joey Fields, et al.,
 9                                                         Case No. C19-910 RAJ-MLP
                                Plaintiffs,
10                                                         ORDER GRANTING PLAINTIFFS’
            v.                                             MOTION TO COMPEL
11
     AMAZON.COM INC, a Delaware
12   corporation, and A2Z DEVELOPMENT
     CENTER, INC., a Delaware corporation,
13
                                Defendants.
14

15          This matter comes before the Court on Plaintiffs’ October 3, 2019 motion to compel

16   Defendants to provide substantive responses to Plaintiffs’ discovery requests. (Dkt. #70

17   (“Plaintiffs’ Motion to Compel Discovery”).) Plaintiffs contend that Defendants have, in essence,

18   granted themselves a unilateral stay of discovery pending this Court’s resolution of their motion

19   to compel arbitration notwithstanding this Court’s denial of such a request on two prior

20   occasions. (Id. at 5-8.) Plaintiffs ask the Court to overrule Defendants’ objections invoking a stay

21   of discovery, and directing Defendants to produce responsive documents and respond

22   substantively to Plaintiffs’ First Set of Requests for Production and First Sets of Interrogatories.

23



     ORDER GRANTING PLAINTIFFS’
     MOTION TO COMPEL - 1
 1   (Id. at 5.) Plaintiffs also request an award of reasonable attorneys’ fees and costs incurred in

 2   connection with filing the motion to compel. (Id. at 8.)

 3          For the reasons stated on the record during the October 17, 2019 hearing, Plaintiffs’

 4   Motion to Compel Discovery Responses (dkt. # 70) is GRANTED. Plaintiffs are correct that this

 5   Court has not entered a stay of discovery in this case, and in fact, has denied two such requests.

 6   The Court expects the parties to abide by their obligations to comply with the Court’s directives

 7   and the Federal Rules of Civil Procedure, and seek clarification from the Court if necessary.

 8          Accordingly, the parties are directed to promptly meet and confer. If the parties cannot

 9   agree to a coordinated discovery effort that will take similar putative class actions pending in

10   other districts into account, Defendants will nevertheless provide substantive responses to

11   Plaintiffs’ discovery requests within two weeks. The parties shall also appear for a telephonic

12   status conference on October 31, 2019 at 10 a.m. to update the Court regarding the parties’

13   discovery progress. Plaintiffs’ request for attorneys’ fees and costs is DENIED.

14          The Clerk is directed to send a copy of this Order to counsel for both parties, and to the

15   Honorable Richard A. Jones.

16          Dated this 21st day of October, 2019.


                                                           A
17

18                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
19

20

21

22

23



     ORDER GRANTING PLAINTIFFS’
     MOTION TO COMPEL - 2
